


110 HR 1818 IH: Broadband Deployment Acceleration Act

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1818
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Ms. Matsui (for
			 herself, Mr. English of Pennsylvania,
			 Mr. Thompson of California,
			 Mr. Kuhl of New York,
			 Mr. Boucher,
			 Mr. McIntyre,
			 Mr. Crowley,
			 Mr. Gillmor,
			 Mr. Kind, Mr. Schiff, and Mrs.
			 Cubin) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the expensing of broadband Internet access expenditures, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Broadband Deployment Acceleration Act
			 of 2007.
		2.Expensing of broadband
			 Internet access expenditures
			(a)In
			 generalPart VI of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 (relating to itemized
			 deductions for individuals and corporations) is amended by inserting after
			 section 190 the following new section:
				
					191.Broadband
				expenditures
						(a)Treatment of
				expenditures
							(1)In
				generalA taxpayer may elect
				to treat any qualified broadband expenditure which is paid or incurred by the
				taxpayer as an expense which is not chargeable to capital account. Any
				expenditure which is so treated shall be allowed as a deduction.
							(2)ElectionAn election under paragraph (1) shall be
				made at such time and in such manner as the Secretary may prescribe by
				regulation.
							(b)Qualified
				broadband expendituresFor
				purposes of this section—
							(1)In
				generalThe term
				qualified broadband expenditure means, with respect to any taxable
				year, any direct or indirect costs incurred after the date of the enactment of
				this section and before the date which is 4 years after such date and properly
				taken into account with respect to—
								(A)the purchase or installation of qualified
				equipment (including any upgrades thereto), and
								(B)the connection of such qualified equipment
				to any qualified subscriber.
								(2)Certain
				satellite expenditures excludedSuch term shall not include any costs
				incurred with respect to the launching of any satellite equipment.
							(3)Leased
				equipmentSuch term shall
				include so much of the purchase price paid by the lessor of qualified equipment
				subject to a lease described in subsection (c)(2)(B) as is attributable to
				expenditures incurred by the lessee which would otherwise be described in
				paragraph (1).
							(4)Limitation with
				regard to current generation broadband servicesOnly 50 percent of the amounts taken into
				account under paragraph (1) with respect to qualified equipment through which
				current generation broadband services are provided shall be treated as
				qualified broadband expenditures.
							(c)When
				expenditures taken into accountFor purposes of this section—
							(1)In
				generalQualified broadband
				expenditures with respect to qualified equipment shall be taken into account
				with respect to the first taxable year in which—
								(A)current generation broadband services are
				provided through such equipment to qualified subscribers, or
								(B)next generation broadband services are
				provided through such equipment to qualified subscribers.
								(2)Limitation
								(A)In
				generalQualified
				expenditures shall be taken into account under paragraph (1) only with respect
				to qualified equipment—
									(i)the original use of which commences with
				the taxpayer, and
									(ii)which is placed in service, after the date
				of the enactment of this section.
									(B)Sale-leasebacksFor purposes of subparagraph (A), if
				property—
									(i)is originally placed in service after the
				date of the enactment of this section by any person, and
									(ii)sold and leased back by such person within
				3 months after the date such property was originally placed in service,
									such property shall be treated as
				originally placed in service not earlier than the date on which such property
				is used under the leaseback referred to in clause (ii).(d)Special
				allocation rules
							(1)Current
				generation broadband servicesFor purposes of determining the amount of
				qualified broadband expenditures under subsection (a)(1) with respect to
				qualified equipment through which current generation broadband services are
				provided, if the qualified equipment is capable of serving both qualified
				subscribers and other subscribers, the qualified broadband expenditures shall
				be multiplied by a fraction—
								(A)the numerator of which is the sum of the
				number of potential qualified subscribers within the rural areas and the
				underserved areas which the equipment is capable of serving with current
				generation broadband services, and
								(B)the denominator of which is the total
				potential subscriber population of the area which the equipment is capable of
				serving with current generation broadband services.
								(2)Next generation
				broadband servicesFor
				purposes of determining the amount of qualified broadband expenditures under
				subsection (a)(1) with respect to qualified equipment through which next
				generation broadband services are provided, if the qualified equipment is
				capable of serving both qualified subscribers and other subscribers, the
				qualified expenditures shall be multiplied by a fraction—
								(A)the numerator of which is the sum
				of—
									(i)the number of potential qualified
				subscribers within the rural areas and underserved areas, plus
									(ii)the number of potential qualified
				subscribers within the area consisting only of residential subscribers not
				described in clause (i),
									which the equipment is capable of
				serving with next generation broadband services, and(B)the denominator of which is the total
				potential subscriber population of the area which the equipment is capable of
				serving with next generation broadband services.
								(e)DefinitionsFor purposes of this section—
							(1)AntennaThe term antenna means any
				device used to transmit or receive signals through the electromagnetic
				spectrum, including satellite equipment.
							(2)Cable
				operatorThe term cable
				operator has the meaning given such term by section 602(5) of the
				Communications Act of 1934 (47 U.S.C.
				522(5)).
							(3)Commercial
				mobile Service carrierThe
				term commercial mobile service carrier means any person authorized
				to provide commercial mobile radio service as defined in section 20.3 of title
				47, Code of Federal Regulations.
							(4)Current
				generation broadband ServiceThe term current generation broadband
				service means the transmission of signals at a rate of at least
				5,000,000 bits per second to the subscriber and at least 1,000,000 bits per
				second from the subscriber.
							(5)Multiplexing or
				demultiplexingThe term
				multiplexing means the transmission of 2 or more signals over a
				single channel, and the term demultiplexing means the separation
				of 2 or more signals previously combined by compatible multiplexing
				equipment.
							(6)Next generation
				broadband ServiceThe term
				next generation broadband service means the transmission of
				signals at a rate of at least 50,000,000 bits per second to the subscriber and
				at least 10,000,000 bits per second from the subscriber.
							(7)Nonresidential
				subscriberThe term
				nonresidential subscriber means any person who purchases broadband
				services which are delivered to the permanent place of business of such
				person.
							(8)Open video
				system operatorThe term
				open video system operator means any person authorized to provide
				service under section 653 of the Communications
				Act of 1934 (47 U.S.C. 573).
							(9)Other wireless
				carrierThe term other
				wireless carrier means any person (other than a telecommunications
				carrier, commercial mobile service carrier, cable operator, open video system
				operator, or satellite carrier) providing current generation broadband services
				or next generation broadband service to subscribers through the radio
				transmission of energy.
							(10)Packet
				switchingThe term
				packet switching means controlling or routing the path of any
				digitized transmission signal which is assembled into packets or cells.
							(11)ProviderThe term provider means, with
				respect to any qualified equipment—
								(A)a cable operator,
								(B)a commercial mobile service carrier,
								(C)an open video system operator,
								(D)a satellite carrier,
								(E)a telecommunications carrier, or
								(F)any other wireless carrier,
								providing current generation
				broadband services or next generation broadband services to subscribers through
				such qualified equipment.(12)Provision of
				servicesA provider shall be
				treated as providing services to 1 or more subscribers if—
								(A)such a subscriber has been passed by the
				provider’s equipment and can be connected to such equipment for a standard
				connection fee,
								(B)the provider is physically able to deliver
				current generation broadband services or next generation broadband services, as
				applicable, to such a subscriber without making more than an insignificant
				investment with respect to such subscriber,
								(C)the provider has made reasonable efforts to
				make such subscribers aware of the availability of such services,
								(D)such services have been purchased by 1 or
				more such subscribers, and
								(E)such services are made available to such
				subscribers at average prices comparable to those at which the provider makes
				available similar services in any areas in which the provider makes available
				such services.
								(13)Qualified
				equipment
								(A)In
				generalThe term
				qualified equipment means equipment which provides current
				generation broadband services or next generation broadband services—
									(i)at least a majority of the time during
				periods of maximum demand to each subscriber who is utilizing such services,
				and
									(ii)in a manner substantially the same as such
				services are provided by the provider to subscribers through equipment with
				respect to which no deduction is allowed under subsection (a)(1).
									(B)Only certain
				investment taken into accountExcept as provided in subparagraph (C) or
				(D), equipment shall be taken into account under subparagraph (A) only to the
				extent it—
									(i)extends from the last point of switching to
				the outside of the unit, building, dwelling, or office owned or leased by a
				subscriber in the case of a telecommunications carrier,
									(ii)extends from the customer side of the
				mobile telephone switching office to a transmission/receive antenna (including
				such antenna) owned or leased by a subscriber in the case of a commercial
				mobile service carrier,
									(iii)extends from the customer side of the
				headend to the outside of the unit, building, dwelling, or office owned or
				leased by a subscriber in the case of a cable operator or open video system
				operator, or
									(iv)extends from a transmission/receive antenna
				(including such antenna) which transmits and receives signals to or from
				multiple subscribers, to a transmission/receive antenna (including such
				antenna) on the outside of the unit, building, dwelling, or office owned or
				leased by a subscriber in the case of a satellite carrier or other wireless
				carrier, unless such other wireless carrier is also a telecommunications
				carrier.
									(C)Packet switching
				equipmentPacket switching
				equipment, regardless of location, shall be taken into account under
				subparagraph (A) only if it is deployed in connection with equipment described
				in subparagraph (B) and is uniquely designed to perform the function of packet
				switching for current generation broadband services or next generation
				broadband services, but only if such packet switching is the last in a series
				of such functions performed in the transmission of a signal to a subscriber or
				the first in a series of such functions performed in the transmission of a
				signal from a subscriber.
								(D)Multiplexing and
				demultiplexing equipmentMultiplexing and demultiplexing equipment
				shall be taken into account under subparagraph (A) only to the extent it is
				deployed in connection with equipment described in subparagraph (B) and is
				uniquely designed to perform the function of multiplexing and demultiplexing
				packets or cells of data and making associated application adaptions, but only
				if such multiplexing or demultiplexing equipment is located between packet
				switching equipment described in subparagraph (C) and the subscriber’s
				premises.
								(14)Qualified
				subscriberThe term
				qualified subscriber means—
								(A)with respect to the provision of current
				generation broadband services—
									(i)any nonresidential subscriber maintaining a
				permanent place of business in a rural area or underserved area, or
									(ii)any residential subscriber residing in a
				dwelling located in a rural area or underserved area which is not a saturated
				market, and
									(B)with respect to the provision of next
				generation broadband services—
									(i)any nonresidential subscriber maintaining a
				permanent place of business in a rural area or underserved area, or
									(ii)any residential subscriber.
									(15)Residential
				subscriberThe term
				residential subscriber means any individual who purchases
				broadband services which are delivered to such individual’s dwelling.
							(16)Rural
				areaThe term rural
				area means any census tract which—
								(A)is not within 10 miles of any incorporated
				or census designated place containing more than 25,000 people, and
								(B)is not within a county or county equivalent
				which has an overall population density of more than 500 people per square mile
				of land.
								(17)Rural
				subscriberThe term
				rural subscriber means any residential subscriber residing in a
				dwelling located in a rural area or nonresidential subscriber maintaining a
				permanent place of business located in a rural area.
							(18)Satellite
				carrierThe term
				satellite carrier means any person using the facilities of a
				satellite or satellite service licensed by the Federal Communications
				Commission and operating in the Fixed-Satellite Service under part 25 of title
				47 of the Code of Federal Regulations or the Direct Broadcast Satellite Service
				under part 100 of title 47 of such Code to establish and operate a channel of
				communications for distribution of signals, and owning or leasing a capacity or
				service on a satellite in order to provide such point-to-multipoint
				distribution.
							(19)Saturated
				marketThe term
				saturated market means any census tract in which, as of the date
				of the enactment of this section—
								(A)current generation broadband services have
				been provided by a single provider to 85 percent or more of the total number of
				potential residential subscribers residing in dwellings located within such
				census tract, and
								(B)such services can be utilized—
									(i)at least a majority of the time during
				periods of maximum demand by each such subscriber who is utilizing such
				services, and
									(ii)in a manner substantially the same as such
				services are provided by the provider to subscribers through equipment with
				respect to which no deduction is allowed under subsection (a)(1).
									(20)SubscriberThe term subscriber means any
				person who purchases current generation broadband services or next generation
				broadband services.
							(21)Telecommunications
				carrierThe term
				telecommunications carrier has the meaning given such term by
				section 3(44) of the Communications Act of
				1934 (47 U.S.C. 153(44)), but—
								(A)includes all members of an affiliated group
				of which a telecommunications carrier is a member, and
								(B)does not include a commercial mobile
				service carrier.
								(22)Total potential
				subscriber populationThe
				term total potential subscriber population means, with respect to
				any area and based on the most recent census data, the total number of
				potential residential subscribers residing in dwellings located in such area
				and potential nonresidential subscribers maintaining permanent places of
				business located in such area.
							(23)Underserved
				areaThe term
				underserved area means—
								(A)any census tract which is located
				in—
									(i)an empowerment zone or enterprise community
				designated under section 1391, or
									(ii)the District of Columbia Enterprise Zone
				established under section 1400, or
									(B)any census tract—
									(i)the poverty level of which is at least 30
				percent (based on the most recent census data), and
									(ii)the median family income of which does not
				exceed—
										(I)in the case of a census tract located in a
				metropolitan statistical area, 70 percent of the greater of the metropolitan
				area median family income or the statewide median family income, and
										(II)in the case of a census tract located in a
				nonmetropolitan statistical area, 70 percent of the nonmetropolitan statewide
				median family income.
										(24)Underserved
				subscriberThe term
				underserved subscriber means any residential subscriber residing
				in a dwelling located in an underserved area or nonresidential subscriber
				maintaining a permanent place of business located in an underserved
				area.
							(f)Special
				rules
							(1)Property used
				outside the United States, etc., not qualifiedNo expenditures shall be taken into account
				under subsection (a)(1) with respect to the portion of the cost of any property
				referred to in section 50(b) or with respect to the portion of the cost of any
				property specified in an election under section 179.
							(2)Basis
				reduction
								(A)In
				generalFor purposes of this
				title, the basis of any property shall be reduced by the portion of the cost of
				such property taken into account under subsection (a)(1).
								(B)Ordinary income
				recaptureFor purposes of
				section 1245, the amount of the deduction allowable under subsection (a)(1)
				with respect to any property which is of a character subject to the allowance
				for depreciation shall be treated as a deduction allowed for depreciation under
				section 167.
								(3)Coordination
				with Section 38No credit shall be allowed under section 38
				with respect to any amount for which a deduction is allowed under subsection
				(a)(1).
							.
			(b)Special rule for
			 mutual or cooperative telephone companiesSection 512(b) of the Internal Revenue Code
			 of 1986 (relating to modifications) is amended by adding at the end the
			 following new paragraph:
				
					(20)Special rule for
				mutual or cooperative telephone companiesA mutual or cooperative telephone company
				which for the taxable year satisfies the requirements of section 501(c)(12)(A)
				may elect to reduce its unrelated business taxable income for such year, if
				any, by an amount that does not exceed the qualified broadband expenditures
				which would be taken into account under section 191 for such year by such
				company if such company was not exempt from taxation. Any amount which is
				allowed as a deduction under this paragraph shall not be allowed as a deduction
				under section 191 and the basis of any property to which this paragraph applies
				shall be reduced under section
				1016(a)(38).
					.
			(c)Conforming
			 amendments
				(1)Section 263(a)(1) of the Internal Revenue
			 Code of 1986 (relating to capital expenditures) is amended by striking
			 or at the end of subparagraph (J), by striking the period at the
			 end of subparagraph (K) and inserting , or, and by adding at the
			 end the following new subparagraph:
					
						(L)expenditures for which a deduction is
				allowed under section
				191.
						.
				(2)Section 1016(a) of such Code is amended by
			 striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
					
						(38)to the extent provided in section
				191(f)(2).
						.
				(3)The table of sections for part VI of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 190 the following new item:
					
						
							Sec. 191. Broadband
				expenditures.
						
						.
				(d)Designation of
			 census tracts
				(1)In
			 generalThe Secretary of the
			 Treasury shall, not later than 90 days after the date of the enactment of this
			 Act, designate and publish those census tracts meeting the criteria described
			 in paragraphs (16), (22), and (23) of section 191(e) of the Internal Revenue
			 Code of 1986 (as added by this section). In making such designations, the
			 Secretary of the Treasury shall consult with such other departments and
			 agencies as the Secretary determines appropriate.
				(2)Saturated
			 market
					(A)In
			 generalFor purposes of
			 designating and publishing those census tracts meeting the criteria described
			 in subsection (e)(19) of such section 191—
						(i)the Secretary of the Treasury shall
			 prescribe not later than 30 days after the date of the enactment of this Act
			 the form upon which any provider which takes the position that it meets such
			 criteria with respect to any census tract shall submit a list of such census
			 tracts (and any other information required by the Secretary) not later than 60
			 days after the date of the publication of such form, and
						(ii)the Secretary of the Treasury shall publish
			 an aggregate list of such census tracts and the applicable providers not later
			 than 30 days after the last date such submissions are allowed under clause
			 (i).
						(B)No subsequent
			 lists requiredThe Secretary
			 of the Treasury shall not be required to publish any list of census tracts
			 meeting such criteria subsequent to the list described in subparagraph
			 (A)(ii).
					(e)Other regulatory
			 matters
				(1)ProhibitionNo Federal or State agency or
			 instrumentality shall adopt regulations or ratemaking procedures that would
			 have the effect of eliminating or reducing any deduction or portion thereof
			 allowed under section 191 of the Internal Revenue Code of 1986 (as added by
			 this section) or otherwise subverting the purpose of this section.
				(2)Treasury
			 regulatory authorityIt is
			 the intent of Congress in providing the election to deduct qualified broadband
			 expenditures under section 191 of the Internal Revenue Code of 1986 (as added
			 by this section) to provide incentives for the purchase, installation, and
			 connection of equipment and facilities offering expanded broadband access to
			 the Internet for users in certain low income and rural areas of the United
			 States, as well as to residential users nationwide, in a manner that maintains
			 competitive neutrality among the various classes of providers of broadband
			 services. Accordingly, the Secretary of the Treasury shall prescribe such
			 regulations as may be necessary or appropriate to carry out the purposes of
			 section 191 of such Code, including—
					(A)regulations to determine how and when a
			 taxpayer that incurs qualified broadband expenditures satisfies the
			 requirements of section 191 of such Code to provide broadband services,
			 and
					(B)regulations describing the information,
			 records, and data taxpayers are required to provide the Secretary to
			 substantiate compliance with the requirements of section 191 of such
			 Code.
					(f)Effective
			 dateThe amendments made by
			 this section shall apply to expenditures incurred after the date of the
			 enactment of this Act.
			
